internal_revenue_service number inf0 release date uil date dear this letter is in response to your inquiry dated date on behalf of your constituent his employer is incorrectly treating automobile expense reimbursements as taxable wages and he would like to argue his position to the u s tax_court he believes has no recourse to the u s tax_court or any other federal tax administrative authority if he disagrees with his employer’s reporting of the automobile expense reimbursements as taxable wages this is the case regardless of whether the employer is a federal_agency or a private enterprise because the rule is that an employer must treat payments to employees as taxable wages unless an exception clearly applies his recourse is to claim a miscellaneous itemized_deduction for expenses that are deductible under revrul_99_7 1999_1_cb_361 enclosed which is discussed below i hope the following information helps explain our answer an employer’s payments to employees generally are included in the employee’s gross_income and are treated as taxable wages subject_to tax withholding and information reporting however if an employer establishes an accountable_plan as defined in sec_1_62-2 of the income_tax regulations and reimburses deductible business_expenses the reimbursements are not taxable wages and are not subject_to tax withholding or information reporting thus in complying with its withholding and reporting obligations the employer must correctly determine that the expenses are deductible business_expenses in general daily transportation_expenses incurred in going between an employee’s residence and a work location are nondeductible commuting expenses and an employer’s reimbursement of these expenses would be taxable wages this general_rule is not limited to work locations maintained by the employer however revrul_99_7 provides an exception to this general_rule for an employee with one or more regular work locations away from the residence daily transportation_expenses incurred in going between the employee’s residence and a temporary_work_location are deductible business_expenses an employer’s reimbursement of these expenses under an accountable_plan would not be taxable wages a temporary_work_location is a work location where employment is realistically expected to last and does in fact last for year or less deciding whether employment at a particular work location is temporary depends on applying the rules to the facts and circumstances of the employment when reimbursing these expenses an employer must be certain that an employee’s employment at a particular work location is temporary otherwise the employer must treat the reimbursements as taxable wages although an employer may be able to identify with certainty whether some reimbursements meet the requirements of revrul_99_7 other reimbursements may require a closer look if analyzing each trip taken by each employee is difficult the employer may decide in properly complying with its tax withholding and reporting obligations to adopt a bright-line_rule that treats automobile expense reimbursements as taxable wages unless the expenses without question fall under revrul_99_7 of course this action may result in reimbursements paid as taxable wages when the underlying expenses are in light of the facts and circumstances deductible business_expenses under revrul_99_7 in this case the employee can claim a miscellaneous itemized_deduction for the expenses on his or her federal_income_tax return again i hope this information is helpful please call edwin b cleverdon identification_number at if you have any questions sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch enclosure
